                                                                                           DISTRICT OF OREGON
                                                                                                FILED
                                                                                             September 25, 2019
                                                                                        Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                                          _______________________________________
                                                                                    PETER C. McKITTRICK
                                                                                    U.S. Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                       Case No. 19-62584-pcm11
                                                            LEAD CASE
NORPAC Foods, Inc., Hermiston Foods, LLC,                   (Jointly Administered with Case
and Quincy Foods, LLC,                                      Nos. 19-33102-pcm11 and
                                                            19-33103-pcm11)
                      Debtors.
                                                            ORDER (A) APPROVING BID
                                                            PROCEDURES, (B) SCHEDULING
                                                            AN AUCTION AND HEARING TO
                                                            CONSIDER SALE OF DEBTORS’
                                                            REAL PROPERTY, AND
                                                            (C) ESTABLISHING DEADLINES

        This matter came before this Court on Debtors’ Amended Motion for Order Approving

(A) Bid and Sale Procedures, Including Expense Reimbursement Fee to Oregon Potato

Company; (B) Sale of Assets Free and Clear of Liens, Claims, and Encumbrances; and

(C) Assumption and Assignment of Executory Contracts (the "Motion") filed by Debtors [ECF

No. 83]. Capitalized terms used herein and not otherwise defined shall have the meanings

assigned to such terms in the Motion. The Court having held an initial hearing on the Motion on


Page 1 of 6 - ORDER (A) APPROVING BID PROCEDURES, (B) SCHEDULING AN
              AUCTION AND HEARING TO CONSIDER SALE OF DEBTOR'S ASSETS,
              AND (C) ESTABLISHING OBJECTION DEADLINES
                                 Tonkon Torp LLP
                                        888 SW Fifth Avenue, Suite 1600
                                            Portland, Oregon 97204
                                                 503-221-1440
                    Case 19-62584-pcm11              Doc 203              Filed 09/25/19
September 24, 2019, and having considered the submissions and arguments of counsel and the

files and records herein, and being now fully advised of the premises; now, therefore,

       THE COURT FINDS as follows:

       A.      This Court has core jurisdiction over the Chapter 11 cases of Debtors (the

"Bankruptcy Case"), this Motion, and the parties and property affected hereby pursuant to

28 U.S.C. §§ 157(b) and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409.

       B.      The notice provided regarding the Motion constitutes sufficient and adequate

notice. No other or further notice in connection with the entry of this Order is or shall be

required.

       C.      The Bid Procedures (attached as Exhibit 1) were proposed by Debtors in good
faith, with the goal of maximizing the value of the Purchased Assets for the benefit of all

creditors of the estates and other parties-in-interest. Debtors have articulated good and sufficient

reasons for authorizing and approving the Bid Procedures, which are reasonable and appropriate

under the circumstances and designed to maximize the recovery on, and realizable value of, the

Property.

       D.      Debtors’ proposed sale notice (attached as Exhibit 2) is appropriate and
reasonably calculated to provide all interested parties with timely and proper notice of this Order,

the sale, the auction, and the assumption procedures.

       E.      An expense reimbursement fee in an amount to be determined following the

auction upon application by Oregon Potato Company (“OPC”), not to exceed $2,000,000 (the

"Expense Reimbursement Fee"), is necessary and appropriate to compensate OPC for (1) making

the initial offer that serves as the floor for further bidding, and (2) negotiating and entering into

the Asset Purchase Agreement (“APA”).



Page 2 of 6 - ORDER (A) APPROVING BID PROCEDURES, (B) SCHEDULING AN
              AUCTION AND HEARING TO CONSIDER SALE OF DEBTOR'S ASSETS,
              AND (C) ESTABLISHING OBJECTION DEADLINES
                                 Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                     Case 19-62584-pcm11                Doc 203              Filed 09/25/19
        F.      The Bid Procedures (including the Expense Reimbursement Fee) are fair and

reasonable. The Bid Procedures represent an exercise of Debtors’ sound business judgment, will

facilitate an orderly sale process, and are in the best interests of Debtors’ estates.

        G.      Entry of this Order is in the best interests of Debtors, their estates, their creditors,

and other parties-in-interest.

        Now, therefore,

        IT IS HEREBY ORDERED as follows:

        1.      The Motion is granted.

        2.      The Bid Procedures attached as Exhibit 1 are hereby approved and shall be used
in connection with the proposed sale of the Property.

        3.      All responses or objections to the relief requested in the Motion that have not

been withdrawn, waived, or settled are overruled.

        4.      October 18, 2019 at 5:00 p.m. prevailing Pacific time is the deadline by which all

binding bids must be actually received by Debtors’ counsel pursuant to the Bid Procedures.

        5.      On or before the date that is ten (10) Business Days following the date on which

the Bid Procedures Order is entered, Debtors shall file a notice of potential assumption (the

"Assumption Notice") with the Bankruptcy Court and serve such notice on each counterparty to

an executory contract or lease listed thereon. The Assumption Notice shall include a schedule

(the "Cure Schedule") identifying all executory contracts and leases that Debtors believe may be

assumed and assigned in connection with the Sale and set forth a good faith estimate of the

amount, if any, required to cure any monetary default under each such executory contract or

lease (the “Cure Cost”). If no cure cost is estimated to be applicable, the amount of such Cure

Cost designated shall be $0.00.

        6.      Any objections to the proposed sale or the assumption and assignment of such

contracts or cure costs related thereto shall be in writing and filed with this Court no later than

Page 3 of 6 - ORDER (A) APPROVING BID PROCEDURES, (B) SCHEDULING AN
              AUCTION AND HEARING TO CONSIDER SALE OF DEBTOR'S ASSETS,
              AND (C) ESTABLISHING OBJECTION DEADLINES
                                 Tonkon Torp LLP
                                            888 SW Fifth Avenue, Suite 1600
                                                Portland, Oregon 97204
                                                     503-221-1440
                      Case 19-62584-pcm11                Doc 203              Filed 09/25/19
October 18, 2019 at 5:00 p.m. prevailing Pacific time. Any party filing such an objection must

attend the Sale Hearing (in person or by telephone) and advocate its objection at such hearing.

Any objection not filed, served, and/or advocated in accordance with this paragraph may be

deemed waived and may be forever barred, except as provided in paragraph 8 below.

       7.      On or before October 23, 2019, (the "Designation Deadline"”), OPC and each

other Qualified Bidder shall provide to Sellers an updated schedule designating those executory

contracts and Leases that were set forth on the Cure Schedule, and any additional contracts that

such bidder desires to have assumed and assigned to it at Closing (the "Designated Contracts").

Sellers shall promptly inform the Court and interested parties of the final list of Designated

Contracts.

       8.      Debtors shall file with the Court the list of “Designated Contracts” that the

Successful Purchaser desires to have assumed and assigned to it by October 25, 2019, along with

a redline against the Assumption Notice previously filed by Debtors (“Amended Assumption

Notice”). Notwithstanding the deadline set forth in paragraph 6, (a) if OPC is not the Successful

Purchaser, any contract counterparty to Debtors may object to the proposed sale or the

assumption and assignment of such contracts or cure costs any time prior to the Sale Hearing; or

(b) if OPC is the Successful Purchaser, as to a contract that has been added to or removed from

the Amended Assumption Notice, any such contract counterparty may object to the assumption

and assignment of such contract to the Successful Purchaser any time prior to the Sale Hearing.

       9.      The Successful Purchaser may remove a contract or lease from the list of

Designated Contracts at any time pending Closing of the Transaction, even after entry of the Sale

Order. Only those Designated Contracts that the Successful Purchaser finally elects to assume as

of Closing will be assumed by Sellers and assigned to the Successful Purchaser pursuant to the

Sale Order at Closing.



Page 4 of 6 - ORDER (A) APPROVING BID PROCEDURES, (B) SCHEDULING AN
              AUCTION AND HEARING TO CONSIDER SALE OF DEBTOR'S ASSETS,
              AND (C) ESTABLISHING OBJECTION DEADLINES
                                 Tonkon Torp LLP
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204
                                                   503-221-1440
                     Case 19-62584-pcm11               Doc 203              Filed 09/25/19
       10.       The Auction, if one is needed, will be held on October 24, 2019 at 10:00 a.m.

prevailing Pacific time, at the offices of Tonkon Torp LLP, 888 SW Fifth Avenue, Suite 1600,

Portland, Oregon 97204. If the Auction is not needed, Debtors shall file a notice so indicating

with the court by October 24, 2019. If the Auction is held, Debtors shall promptly file with the

court a Notice of Successful Purchaser at the conclusion of the Auction. If OPC is not the

Successful Purchaser, the Notice shall attach a copy of the Successful Purchaser’s Asset

Purchase Agreement (Debtors need not file all APA schedules, but shall make those available

upon request).

       11.       The Sale Hearing will be conducted on October 28, 2019 at 9:30 a.m. prevailing

Pacific time before the Honorable Peter C. McKittrick, United States Bankruptcy Judge for the

United States Bankruptcy Court for the District of Oregon, Courtroom No. 1, 1050 SW Fifth

Avenue, Portland, Oregon 97204.

       12.       OPC is approved as the stalking horse bidder. The Expense Reimbursement Fee,

if payable, shall be treated as an administrative expense claim in the Bankruptcy Case, and shall

be paid from the sale proceeds, including any sale deposit, as a closing cost, prior to

disbursement of net sale proceeds to secured creditors. Notwithstanding anything contained in

the APA or in the Motion to the contrary, as of the date of this Order, Section 10.04(a) of the

APA shall be modified to provide that should OPC invoke the provisions of Section 7.02(m) of

the APA to terminate the sale contemplated under the APA, OPC shall not be entitled to payment

of the Expense Reimbursement Fee from either the Debtors or from the proceeds of a sale to

another purchaser.

       13.       The Sale Notice, substantially in the form attached hereto as Exhibit 2, is hereby
approved.

       14.       The failure of any third party to file and serve an objection as ordered and

directed herein shall be deemed the consent of such a party to the sale and transfer of the

Page 5 of 6 - ORDER (A) APPROVING BID PROCEDURES, (B) SCHEDULING AN
              AUCTION AND HEARING TO CONSIDER SALE OF DEBTOR'S ASSETS,
              AND (C) ESTABLISHING OBJECTION DEADLINES
                                 Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                      Case 19-62584-pcm11               Doc 203              Filed 09/25/19
Purchased Assets to OPC, or the Successful Purchaser if OPC is not the buyer, including the

assumption and assignment of the Designated Contracts and the fixing of any applicable Cure

Costs.

         15.      Pursuant to the Guidelines Regarding Motions for Sale of All or Substantially All

Assets and Sale Procedures Motions adopted by the Bankruptcy Court on March 8, 2010

(LBF 363), Debtors are hereby excused from the requirement of using Local Bankruptcy

Form 760.5 [Notice of Intent to Sell Real or Personal Property, Compensate Real Estate Broker,

and/or Pay Any Secured Creditor's Fees and Costs; Motion for Authority to Sell Property Free

and Clear of Liens; and Notice of Hearing].

         16.      As provided by Bankruptcy Rule 6004(h), this Order shall not be stayed for

14 days after the entry thereof and shall be effective and enforceable immediately on its entry on

the docket.

         17.      Unless otherwise specified, all time periods set forth in this Order shall be

calculated in accordance with Bankruptcy Rule 9006(a).

                                                      ###

I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Michael W. Fletcher
   Albert N. Kennedy, OSB No. 821429
   Michael W. Fletcher, OSB No. 010448
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:      al.kennedy@tonkon.com
                michael.fletcher@tonkon.com
   Attorneys for Debtors
009684/00004/10288833v11


Page 6 of 6 - ORDER (A) APPROVING BID PROCEDURES, (B) SCHEDULING AN
              AUCTION AND HEARING TO CONSIDER SALE OF DEBTOR'S ASSETS,
              AND (C) ESTABLISHING OBJECTION DEADLINES
                                 Tonkon Torp LLP
                                             888 SW Fifth Avenue, Suite 1600
                                                 Portland, Oregon 97204
                                                      503-221-1440
                           Case 19-62584-pcm11            Doc 203              Filed 09/25/19
  EXHIBIT 1
    BID PROCEDURES




Case 19-62584-pcm11   Doc 203   Filed 09/25/19
 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtors

12

13                             UNITED STATES BANKRUPTCY COURT
14                                       DISTRICT OF OREGON
15   In re                                                           Case No. 19-62584-pcm11
                                                                     LEAD CASE
16   NORPAC Foods, Inc., Hermiston Foods, LLC,
     and Quincy Foods, LLC,                                          (Jointly Administered with Case
17                                                                   Nos. 19-33102-pcm11 and
                              Debtors.                               19-33103-pcm11)
18
                                                                     BID PROCEDURES FOR THE
19                                                                   SUBMISSION, RECEIPT, AND
                                                                     ANALYSIS OF BIDS IN
20                                                                   CONNECTION WITH THE SALE OF
                                                                     ASSETS
21
            These Bid Procedures have been approved by order of the United States Bankruptcy
22   Court for the District of Oregon (the "Court") in connection with the above-captioned
     bankruptcy cases of Debtors and Debtors-in-Possession NORPAC Foods, Inc., Hermiston
23   Foods, LLC, and Quincy Foods, LLC (together, “Debtors”), which order was entered on
     ________________, 2019 [ECF No. ___] (the "Bid Procedures Order").
24
           These Bid Procedures set forth the process by which Debtors are authorized to
25   conduct the sale ("Sale") by auction ("Auction") of certain of Debtors' assets. These Bid
     Procedures also set forth the terms by which prospective bidders may qualify for and
26

Page 1 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                           Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                        Case 19-62584-pcm11             Doc 203              Filed 09/25/19
 1   participate in the Auction, thereby competing to make the highest or otherwise best offer for
     such assets.
 2
     A.     STALKING HORSE BIDDER
 3
            On August 12, 2019, Debtors entered into an Asset Purchase Agreement with Oregon
 4   Potato Company ("OPC"), which was amended by that certain First Amendment to Asset
     Purchase Agreement (collectively, the “APA”). All capitalized terms used herein that are not
 5   otherwise defined shall have the definitions given to them in the APA.
 6          Pursuant to the APA, Debtors agreed to sell to OPC substantially all of their assets,
     with the exception of their investment in CoBank, certain life insurance policies, and other
 7   nominal assets (the "Purchased Assets,” as more particularly defined in the APA). The
     purchase price for the Purchased Assets is $155,500,000, plus an agreed value for accounts
 8   receivable, with an adjustment for any change in the value of Debtors’ inventory, less the
     amount due to growers at the closing of the 2019 crop, which OPC will pay to the growers.1
 9   Debtors have agreed to pay to OPC an Expense Reimbursement Fee of up to $2,000,000 in
     the event the Court approves, and Debtors consummate, the sale of the Purchased Assets to a
10   purchaser other than OPC. A copy of the APA has been filed with the Court, and a complete
     copy may be obtained by contacting Spencer Fisher at spencer.fisher@tonkon.com or from
11   the website of Kurtzman Carson Consultants LLC at http://www.kccllc.net/norpacfoods.
12   B.     PARTICIPATION REQUIREMENTS
13          To participate in the bidding process and to obtain access to due diligence materials, a
     person (other than OPC) interested in purchasing the Purchased Assets (a "Potential Bidder")
14   must deliver (unless previously delivered) to counsel for Debtors the following (the
     “Preliminary Bid Documents”):
15
            (1)     an executed confidentiality agreement in form and substance acceptable to
16                  Debtors and their counsel; and
17          (2)     preliminary written proof by the Potential Bidder of its financial capacity to
                    close the proposed transaction, the adequacy of which must be deemed
18                  satisfactory, following consultation with the Committee of Unsecured
                    Creditors appointed in Debtors’ Chapter 11 cases (the “Committee”), to
19                  Debtors in their business judgment.
20           As soon as practicable, and in any event within two business days after a Potential
     Bidder delivers the Preliminary Bid Documents, Debtors shall, following consultation with
21   the Committee, determine and notify the Potential Bidder whether such Potential Bidder has
     submitted acceptable Preliminary Bid Documents. Debtors shall work with Potential Bidders
22   during the two business-day period (as it may be extended by Debtors) to attempt to correct
     or cure any deficiencies in any Preliminary Bid Documents. Only those Potential Bidders
23   whose Preliminary Bid Documents have been deemed acceptable at the end of such two-
24
     1
25     Any summary or description of the terms set forth in the APA are for the convenience of
     the Court and interested parties. To the extent there is any conflict, the APA governs in all
26   respects.

Page 2 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                           Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                      Case 19-62584-pcm11               Doc 203              Filed 09/25/19
 1   business-day period (as it may be extended by Debtors) (each, an "Acceptable Bidder") may
     conduct a due diligence review with respect to the Purchased Assets or submit bids to acquire
 2   the Purchased Assets. OPC is deemed an Acceptable Bidder.

 3   C.     OBTAINING DUE DILIGENCE ACCESS

 4           After receipt of an executed confidentiality agreement and notification of Acceptable
     Bidder status, Debtors will provide each Acceptable Bidder reasonable due diligence
 5   information, as requested, including access to an electronic data room, as soon as reasonably
     practicable after such request. Debtors, in consultation with the Committee, shall be entitled
 6   to use their business judgment in determining the extent to which a Potential Bidder is
     entitled to receive confidential competitive information.
 7
     D.     BID REQUIREMENTS
 8
            Any Acceptable Bidder that is interested in being a participant in the Auction and
 9   acquiring the Property (each a "Bidder") must submit a "Bid" as provided herein prior to
     5:00 p.m. prevailing Pacific time on October 18, 2019 (the "Bid Deadline"). Any such Bid
10   must:
11          (1)     Identify the bidder, i.e., including any party for whom it may be bidding with
                    or on behalf of, whether the bidder is a party to any agreement limiting the
12                  bidders at the Auction, and any relation of such parties to Debtors.
13          (2)     Contain (i) a signed definitive asset purchase agreement in substantially the
                    form of the APA (a “Competing APA”) and (ii) a comparison of such
14                  Competing APA to the APA, showing all of the differences between the two.
                    A Competing APA must:
15
                    (a)    Be in form and substance satisfactory to Debtors, following
16                         consultation with the Committee;
17
                    (b)    Provide for a purchase price with respect to such assets in an amount
18                         that is at least equal to the Purchase Price, plus $3,000,000, and such
                           purchase price must have a cash component that is not less than that
19                         provided for in the APA;
20                  (c)    Provide that the Bidder will forfeit the Sale Deposit (defined below),
                           as liquidated damages if such purchaser defaults under the Competing
21                         APA;
22
                    (d)    Not provide for the payment to the Bidder of any breakup fee, topping
23                         fee, expense reimbursement, or other similar fee or arrangement; and

24                  (e)    Not be subject to any (i) financing contingency, (ii) contingency
                           relating to the completion of unperformed due diligence,
25                         (iii) contingency relating to the approval of the Bidder's board of
                           directors or other internal approvals or consents, or (iv) any conditions
26

Page 3 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                           Tonkon Torp LLP
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204
                                                   503-221-1440
                      Case 19-62584-pcm11              Doc 203              Filed 09/25/19
 1                         precedent to the Bidder's obligation to purchase the Assets, other than
                           any applicable conditions included in the APA;
 2
                    (f)    Not be conditioned upon obtaining any regulatory approvals. Potential
 3                         bidders are advised that the sale transaction may be subject to approval
 4                         by the Federal Trade Commission and the Antitrust Division of the
                           U.S. Department of Justice under the Hart-Scott-Rodino Antitrust
 5                         Improvements Act of 1976, as amended, and the rules and regulations
                           promulgated thereunder (“HSR Act”); and
 6
                    (g)    State whether the Potential Bidder intends to assume all or a portion of
 7                         the defined benefit pension plan sponsored by NORPAC Foods, Inc.
 8                  (h)    Designate all leases and executory contracts the Potential Bidder
 9                         desires to be assumed and assigned to it.

10          (3)     Include a deposit of $2,000,000 (the "Sale Deposit") in the form of either a
                    wire transfer to an account specified by Debtors or by certified check. The
11                  Sale Deposit shall be held in escrow by Debtors or their counsel in a
                    segregated account or trust account pending closing of the sale. The full
12                  amount of the Sale Deposit shall be forfeited as liquidated damages if such
                    Bidder is the Successful Purchaser (defined below) and fails to close the
13                  transaction because of a breach or failure to perform on the part of the
                    Successful Purchaser.
14
            (4)     To the extent not previously provided to Debtors, be accompanied by
15                  evidence satisfactory to Debtors, after consultation with the Committee, in
                    their business judgment, that the Bidder: is willing, authorized, capable, and
16                  qualified financially, legally, and otherwise, of performing all obligations
                    under its proposed Competing APA in the event it submits the Successful Bid
17                  (as hereinafter defined) at the Auction.

18          (5)     Be submitted to counsel for Debtors so as to be received not later than the Bid
                    Deadline. Any Bid that meets all of the foregoing requirements, as
19                  determined by Debtors, shall be considered a "Qualified Bid." Counsel for
                    Debtors, after consultation with the Committee, shall, as soon as practicable,
20                  send a copy of each Qualified Bid received, if any, to the following parties:
                    (i) counsel to OPC, and (ii) counsel to each Bidder submitting a Qualified Bid
21                  (or, if a Bidder does not have counsel, to the Bidder), and (iii) counsel to the
                    Committee.
22
     E.     EVALUATION OF QUALIFIED BIDS
23
            Prior to the Auction, Debtors shall evaluate, in consultation with the Committee, the
24   Qualified Bids and identify the Qualified Bid that is, in Debtors' business judgment, the
     highest or otherwise best bid (the "Starting Bid"). Debtors will take into account the bidder’s
25   assumption of liabilities, including assumption of all or part of the NORPAC Foods, Inc.
     Pension Plan. No later than 5:00 p.m. prevailing Pacific time on October 23, 2019, Debtors,
26   following consultation with the Committee, shall notify OPC and all parties who have

Page 4 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                           Tonkon Torp LLP
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204
                                                   503-221-1440
                      Case 19-62584-pcm11              Doc 203              Filed 09/25/19
 1   submitted Qualified Bids as to whether there will be an Auction and, if so, which Qualified
     Bid is the Starting Bid.
 2
     F.     NO QUALIFIED BIDS
 3
           If no Qualified Bids are received by the Bid Deadline, then the Auction will not occur
 4   and OPC will be deemed the Successful Purchaser. Subject to the termination rights under
     the APA, Debtors will immediately pursue entry of a Sale Order by the Court approving the
 5   APA and authorizing the sale of the Property to OPC.
 6   G.     AUCTION
 7           In the event Debtors determine, after consultation with the Committee, that one or
     more Bids are Qualified Bids, then Debtors will conduct the Auction on October 24, 2019 at
 8   10:00 a.m. prevailing Pacific time (the "Auction") with respect to the sale of the Assets at the
     offices of Tonkon Torp LLP, 888 SW Fifth Avenue, Suite 1600, Portland, Oregon 97204, or
 9   at such other location as may be designated by Debtors.
10          The Auction will be conducted in accordance with the following procedures (the
     "Auction Procedures"):
11
            (1)     The Qualified Bidders, including OPC, shall appear in person or through duly-
12                  authorized representatives at the Auction.
13          (2)     Only Qualified Bidders, OPC and CoBank ACB, shall be entitled to
                    participate in and bid at the Auction. Debtors may, in their sole discretion,
14                  permit others to attend the Auction; provided, however, that the Committee
                    members and/or their advisors shall be permitted to attend the Auction.
15
            (3)     Bidding at the Auction shall begin at the Starting Bid.
16
            (4)     Subsequent bids at the Auction, including any bids by OPC, shall be made in
17                  minimum increments of $250,000.
18          (5)     For purposes of determining OPC's bid amounts, OPC shall receive a credit
                    equal to the Expense Reimbursement Fee in each round of bidding.
19
            (6)     All bidding will be open and transparent to all persons permitted to attend the
20                  Auction.
21          (7)     Each Qualified Bidder will be required to confirm on the record at the Auction
                    that it has not colluded with any other person with respect to the bidding or
22                  the Sale.
23          (8)     Absent irregularities in the implementation of these Bid Procedures or in the
                    conduct of the Auction, neither Debtors nor the Court will consider bids made
24                  after the Auction is closed.
25          (9)     The Auction shall be governed by such other procedures as may be announced
                    by Debtors or their counsel, following consultation with the Committee, from
26                  time to time at the Auction.
Page 5 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                           Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                      Case 19-62584-pcm11               Doc 203              Filed 09/25/19
 1   H.     ACCEPTANCE OF THE SUCCESSFUL BID

 2          Upon the conclusion of the Auction (if such Auction is conducted), Debtors, in the
     exercise of their reasonable, good-faith business judgment, and after consultation with
 3   CoBank, ACB and the Committee, shall identify the highest or otherwise best bid (the
     "Successful Bid"). The Qualified Bidder having submitted the Successful Bid will be
 4   deemed the "Successful Purchaser." The Successful Purchaser and Debtors shall, as soon as
     commercially reasonable and practicable, complete and sign all agreements, contracts,
 5   instruments, or other documents evidencing and containing the terms upon which the
     Successful Bid was made.
 6
             Debtors will present the results of the Auction to the Court at the Sale Hearing, at
 7   which certain findings will be sought from the Court regarding the Auction, including,
     among other things, that (i) the Auction was conducted, and the Successful Purchaser was
 8   selected, in accordance with these Bid Procedures; (ii) the Auction was fair in substance and
     procedure; (iii) the Successful Bid was a Qualified Bid; and (iv) consummation of the Sale
 9   contemplated by the Successful Bid is in the best interests of Debtors and their estates.
10            If an Auction is held, Debtors shall be deemed to have accepted a Qualified Bid only
     when (i) such bid is declared the Successful Bid at the Auction or by the Court, and
11   (ii) definitive documentation acceptable to Debtors has been executed in respect thereof.
     Such acceptance is conditioned on approval by the Court of the Successful Bid and the entry
12   of an Order approving such Successful Bid.
13   I.     DESIGNATION OF CONTRACTS
14          On or before the date that is ten (10) Business Days following the date on which the
     Bid Procedures Order is entered, Qualified Bidders (including OPC) shall provide to Sellers a
15   schedule of those executory contracts and leases set forth on the Cure Schedule that such
     Bidder desires to have assumed and assigned to the Successful Purchaser at Closing.
16
             On or before October 23, 2019, (the "Designation Deadline"”), OPC and each other
17   Qualified Bidder shall provide to Sellers an updated schedule designating those executory
     contracts and Leases that were set forth on the Cure Schedule, and any additional contract
18   that such bidder desires to have assumed and assigned to it at Closing (the "Designated
     Contracts").
19
     J.     BANKRUPTCY COURT APPROVAL OF SALE
20
             A hearing to consider approval of the sale to the Successful Purchaser (or to approve
21   the APA if no Auction is held) (the "Sale Hearing") and seek entry of a Sale Order is
     presently scheduled to take place on October 28, 2019 at 9:30 a.m. prevailing Pacific time.
22   The Sale Hearing will be held before the Honorable Peter C. McKittrick, United States
     Bankruptcy Judge for the United States Bankruptcy Court for the District of Oregon,
23   Courtroom No. 1, 1050 SW Fifth Avenue, Portland, Oregon 97204. Debtors and the
     Successful Purchaser, once the Successful Purchaser has been determined, shall each use
24   their commercially reasonable efforts, and shall cooperate, assist, and consult with each other
     to secure the entry of a Sale Order in a form reasonably acceptable to Debtors and the
25   Successful Purchaser.
26

Page 6 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                           Tonkon Torp LLP
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204
                                                   503-221-1440
                      Case 19-62584-pcm11              Doc 203              Filed 09/25/19
 1          The Sale Hearing may be continued to a later date by Debtors, following consultation
     with the Committee, by sending notice to all prospective bidders prior to, or making an
 2   announcement at, the Sale Hearing. No further notice of any such continuance will be
     required to be provided to any party.
 3
     K.     DESIGNATION OF BACKUP BIDDER
 4
             Upon conclusion of the Auction and selection of the Successful Purchaser, Debtors
 5   shall select the person submitting the highest or otherwise best bid (the "Backup Bidder").
     The bid of the Backup Bidder shall remain open until the second business day following the
 6   closing of a sale to the Successful Purchaser. If for any reason the Successful Purchaser is
     unable or unwilling to consummate an approved sale because of a breach or failure to
 7   perform on the part of the Successful Purchaser, (i) it will forfeit its Sale Deposit to Debtors
     as liquidated damages in lieu of any other damages with respect to such breach; and (ii) the
 8   Backup Bidder shall be deemed to be the Successful Purchaser. The purchase price shall be
     the amount of such Backup Bidder's last bid, and Debtors shall be authorized to effectuate
 9   the sale to the Backup Bidder without further order of the Bankruptcy Court.
10   L.     EXPENSE REIMBURSEMENT FEE
11           At the closing of the sale to the Successful Purchaser, if OPC has not invoked its right
     under Sec. 7.02(m) of the APA to terminate the Sale, but OPC is not the Successful
12   Purchaser, Debtors shall, from the sale proceeds, pay the Expense Reimbursement Fee to
     OPC in the amount determined by the Court by wire transfer in immediately available funds
13   to an account designated by OPC.
14   M.     RETURN OF SALE DEPOSIT
15           The Sale Deposit of the Successful Purchaser shall, upon consummation of the sale,
     be credited to the purchase price paid by the Successful Purchaser. If the Successful
16   Purchaser fails to consummate the sale, then the full amount of the Sale Deposit shall be
     forfeited to, and be retained irrevocably by, Debtors.
17
            The Sale Deposit of any unsuccessful Qualified Bidder will be returned to such
18   unsuccessful Qualified Bidder within five (5) business days after (i) the conclusion of the
     Auction (if the Bidder does not submit the Successful Bid and is not designated the Backup
19   Bidder), or (ii) consummation of the sale (if the Bidder is designated the Backup Bidder).
20   N.     RESERVATION OF RIGHTS TO MODIFY BID PROCEDURES
21
            Debtors reserve the right, following consultation with OPC and the Committee, to to
22   impose, at or prior to the Auction, additional customary terms and conditions on the sale,
     including, without limitation, extending the deadlines set forth in these Bid Procedures,
23   adjourning the Auction at the Auction, and/or adjourning the Sale Hearing in open court
     without further notice. Notwithstanding anything in these bid procedures, in the event of a
24   successful Challenge (as defined in the Final Order Granting Debtors' Motion for
     Authorization to Obtain Secured Credit; ECF No. 147) to CoBank ACB's claim by the
25   Committee, CoBank ACB will not be able to credit bid more than the amount of its actual
     secured claim, as determined by the Court.
26

Page 7 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                            Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                      Case 19-62584-pcm11               Doc 203              Filed 09/25/19
 1            DATED this _____ day of September, 2019.

 2                                             TONKON TORP LLP

 3                                             By
                                                      Albert N. Kennedy, OSB NO. 821429
 4                                                    Timothy J. Conway, OSB No. 851752
                                                      Michael W. Fletcher, OSB No. 010448
 5                                                    Ava L. Schoen, OSB No. 044072
                                                      Attorneys for Debtors
 6   009684/00004/10288853v16


 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24
25

26

Page 8 of 8 - BID PROCEDURES FOR THE SUBMISSION, RECEIPT, AND ANALYSIS OF BIDS
              IN CONNECTION WITH THE SALE OF ASSETS

                                         Tonkon Torp LLP
                                         888 SW Fifth Avenue, Suite 1600
                                             Portland, Oregon 97204
                                                  503-221-1440
                          Case 19-62584-pcm11         Doc 203              Filed 09/25/19
  EXHIBIT 2
        SALE NOTICE




Case 19-62584-pcm11   Doc 203   Filed 09/25/19
Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
   Direct Dial: 503.802.2013
   Facsimile: 503.972.3713
   E-Mail:      albert.kennedy@tonkon.com
Timothy J. Conway, OSB No. 851752
   Direct Dial: (503) 802-2027
   Facsimile: (503) 972-3727
   E-Mail:      tim.conway@tonkon.com
Michael W. Fletcher, OSB No. 010448
   Direct Dial: (503) 802-2169
   Facsimile: (503) 972-3867
   E-Mail:      michael.fletcher@tonkon.com
Ava L. Schoen, OSB No. 044072
   Direct Dial: (503) 802-2143
   Facsimile: (503) 972-3843
   E-Mail:      ava.schoen@tonkon.com
TONKON TORP LLP
888 SW Fifth Avenue, Suite 1600
Portland, OR 97204-2099

        Attorneys for Debtors



                                UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF OREGON

In re                                                              Case No. 19-62584-pcm11
                                                                   LEAD CASE
NORPAC Foods, Inc., Hermiston Foods, LLC, and
Quincy Foods, LLC,                                                 (Jointly Administered with Case
                                                                   Nos. 19-33102-pcm11 and
                         Debtors.                                  19-33103-pcm11)

                                                                   NOTICE OF MOTION TO APPROVE
                                                                   SALE OF ASSETS TO OPC OR
                                                                   HIGHER AND BETTER BIDDER AT
                                                                   AUCTION, AUCTION, BIDDING
                                                                   PROCEDURES, SALE HEARING, AND
                                                                   OBJECTION DEADLINES

              PLEASE TAKE NOTICE that Debtors and Debtors-in-Possession NORPAC Foods,
Inc. (“NORPAC”), Hermiston Foods, LLC (“Hermiston Foods”), and Quincy Foods, LLC (“Quincy
Foods”) (together, “Debtors”) moved for approval of the sale of substantially all of Debtors' assets to
Oregon Potato Company ("OPC") if there are no higher and better offers from qualified bidders at an
auction scheduled for October 24, 2019 commencing at 10:00 a.m. prevailing Pacific time.
              The sale to OPC would be pursuant to the Asset Purchase Agreement ("APA") entered
into with OPC, a copy of which was filed with the Court and may also be obtained by contacting
Spencer Fisher at spencer.fisher@ tonkon.com or from the website of Kurtzman Carson Consultants

Page 1 of 4 - NOTICE OF MOTION TO APPROVE SALE OF ASSETS TO OPC OR
              HIGHER AND BETTER BIDDER AT AUCTION, AUCTION, BIDDING
              PROCEDURES, SALE HEARING, AND OBJECTION DEADLINES
                                  Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                        Case 19-62584-pcm11             Doc 203              Filed 09/25/19
LLC at http://www.kccllc.net/norpacfoods. Capitalized terms used but not otherwise defined in this
notice shall have the meanings assigned to such terms in the APA. Net sale proceeds will be
distributed pursuant to further order of the Court.
                PLEASE TAKE FURTHER NOTICE that, the APA provides that OPC will assume
certain “Assumed Liabilities” and take title to the Assets subject to certain “Permitted
Encumbrances” as defined in the APA. The Permitted Encumbrances include valid agricultural liens
(which includes agricultural produce and grain producer liens pursuant to ORS 87.705 and
ORS 87.755 and processor and preparer liens pursuant to RCW 60.13.020 and RCW 60.13.030) and
PACA trust rights to the extent they secure amounts owed to growers for 2019 crops that are
Assumed Liabilities under the APA. Pursuant to 11 U.S.C. §§ 105 and 363, Debtors propose to sell
the Purchased Assets to OPC or the Successful Bidder at auction (the "Purchaser"), and obtain an
order providing and authorizing, inter alia, the following: (i) that other than the Permitted
Encumbrances, the sale of the Purchased Assets to Purchaser is free and clear of all liens, claims,
interests, obligations, and encumbrances; (ii) that other than the Assumed Liabilities, Purchaser has
not assumed any of Debtors’ liabilities or obligations; (iii) that Purchaser is not a successor to
Debtors; (iv) that all persons that have been served with this Notice are bound by the order and are
enjoined from pursuing Purchaser to recover on any claims they may have against Debtors; and
(v) that the APA and related agreements were entered into in good faith, without collusion, and from
arms' length bargaining positions.
                PLEASE TAKE FURTHER NOTICE that the Court entered an order authorizing
Debtors to hold an auction to sell the Purchased Assets if a qualified overbid is received. The
auction, if one occurs, is scheduled for October 24, 2019 at 10:00 a.m. prevailing Pacific time at
the offices of Tonkon Torp LLP, 888 SW Fifth Avenue, Suite 1600, Portland, Oregon 97204.
               PLEASE TAKE FURTHER NOTICE that the Court entered an order approving
Bid Procedures in connection with the sale and the auction. A copy of the Bid Procedures was filed
with the court and can be obtained by contacting Spencer Fisher at spencer.fisher@ tonkon.com or
from the website of Kurtzman Carson Consultants LLC at http://www.kccllc.net/norpacfoods.
                PLEASE TAKE FURTHER NOTICE that competing bidders are required to submit
competing bids in an amount that is at least equal to the Purchase Price provided in the APA, plus
$3,000,000 (the "Initial Overbid Amount"), and such purchase price must have a cash component that
is not less than that provided for in the APA, and otherwise qualify as bidders in accordance with the
approved Bidding Procedures prior to 5:00 p.m. prevailing Pacific time on October 18, 2019. The
Purchase Price, as more particularly set forth in the APA, is an amount equal to (i) One Hundred
Fifty-Five Million Five Hundred Thousand Dollars ($155,500,000), subject to withholding of the
Indemnification Escrow Amount; plus (ii) the amount by which the Inventory Value is greater or less
than the Target Inventory Value; plus (iii) the Accounts Receivable Collection Value, as those terms
are defined in the APA.
               PLEASE TAKE FURTHER NOTICE that a hearing on the proposed sale to
Purchaser (the "Sale Hearing"), is scheduled to be held on October 28, at 9:30 a.m. prevailing
Pacific Time, or at such later time as may be announced at the auction by Debtors at the United States
Bankruptcy Court for the District of Oregon, Courtroom 1, 1001 SW Fifth Avenue, Portland, Oregon
97204.


Page 2 of 4 - NOTICE OF MOTION TO APPROVE SALE OF ASSETS TO OPC OR
              HIGHER AND BETTER BIDDER AT AUCTION, AUCTION, BIDDING
              PROCEDURES, SALE HEARING, AND OBJECTION DEADLINES
                                  Tonkon Torp LLP
                                          888 SW Fifth Avenue, Suite 1600
                                              Portland, Oregon 97204
                                                   503-221-1440
                      Case 19-62584-pcm11              Doc 203              Filed 09/25/19
               PLEASE TAKE FURTHER NOTICE that if you wish to object to the sale of the
Purchased Assets, you must, on or before October 18, 2019 at 5:00 p.m. prevailing Pacific time, file
a written objection with the United States Bankruptcy Court for the District of Oregon.
                PLEASE TAKE FURTHER NOTICE that in connection with the sale, Debtors
intend to assume and assign certain of Debtors’ executory contracts and leases to the Purchaser. On
or before the date that is ten (10) Business Days following the date on which the Bid Procedures
Order is entered, Debtors will file a notice of potential assumption (the "Assumption Notice") with
the Bankruptcy Court and serve such notice on each counterparty to an executory contract or lease
listed thereon. The Assumption Notice will include a schedule (the "Cure Schedule") identifying all
executory contracts and leases that Debtors believe may be assumed and assigned in connection with
the Transaction and setting forth a good faith estimate of the amount, if any, required to cure any
monetary default under each such executory contract or lease (the “Cure Cost”). If no cure cost is
estimated to be applicable, the amount of such Cure Cost designated shall be $0.00.
                 PLEASE TAKE FURTHER NOTICE that on or before October 23, 2019, (the
"Designation Deadline"”), OPC and each other qualified bidder that desires to participate in the
Auction shall provide to Sellers an updated schedule listing those executory contracts and Leases that
were set forth on the Cure Schedule that it desires to have assumed and assigned to it at Closing (the
"Designated Contracts"). Sellers shall promptly inform the Court and interested parties of the
Designated Contracts. Notwithstanding the foregoing, Purchaser shall have the right to remove a
contract or lease from the list of Designated Contracts at any time pending Closing of the
Transaction, even after entry of the Sale Order. Only those Designated Contracts that Purchaser
finally elects to assume as of Closing will be assumed by Sellers and assigned to Buyer pursuant to
the Sale Order at Closing.
                PLEASE TAKE FURTHER NOTICE that if you wish to object to the assumption
of an executory contract or lease listed on the Assumption Notice or to the amount of the associated
Cure Cost, you must, on or before October 18, 2019 at 5:00 p.m. prevailing Pacific time, file a
written objection with the United States Bankruptcy Court for the District of Oregon, stating the
specific facts upon which the objection is based
               PLEASE TAKE FURTHER NOTICE that if OPC is not the Purchaser, or as to a
Designated Contract that was not listed in the Assumption Notice, if you wish to object to the
assumption of such contract or to the amount of the associated Cure Cost, you must, either (i) prior to
the Sale Hearing file a written objection with the United States Bankruptcy Court for the District of
Oregon stating the specific facts upon which the objection is based; or (ii) appear at the Sale Hearing
and make your objection.
                PLEASE TAKE FURTHER NOTICE that unless a timely objection is filed as to a
Cure Cost scheduled by Debtors, the Cure Cost scheduled by Debtors on the Assumption Notice shall
be binding upon the nondebtor party for all purposes in this Chapter 11 case and will constitute a
final determination of the total Cure Cost required to be paid in connection with the potential
assumption and assignment of such executory contract or unexpired lease. Further, unless a timely
objection is filed, no further evidence shall be required to satisfy the requirements for assumption and
assignment, including, without limitation, any further evidence of adequate assurance of performance
by OPC, and the nondebtor party to such executory contract or unexpired lease shall be barred from
objecting to the assumption and assignment of such executory contract or unexpired lease, and shall

Page 3 of 4 - NOTICE OF MOTION TO APPROVE SALE OF ASSETS TO OPC OR
              HIGHER AND BETTER BIDDER AT AUCTION, AUCTION, BIDDING
              PROCEDURES, SALE HEARING, AND OBJECTION DEADLINES
                                  Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                      Case 19-62584-pcm11               Doc 203              Filed 09/25/19
be deemed to consent to the assumption and assignment of such executory contract or unexpired
lease.
               PLEASE TAKE FURTHER NOTICE that a hearing on the Cure Amounts and
Debtors’ proposed assumption and assignment of the Designated Contracts is scheduled to be held on
October 28, at 9:30 a.m. prevailing Pacific Time at the United States Bankruptcy Court for the
District of Oregon, Courtroom 1, 1001 SW Fifth Avenue, Portland, Oregon 97204.
              Copies of any of the pleadings or documents referenced herein may be obtained by
contacting Spencer Fisher at spencer.fisher@ tonkon.com or from the website of Kurtzman Carson
Consultants LLC at http://www.kccllc.net/norpacfoods.
                   DATED this _____ day of September, 2019.
                                          TONKON TORP LLP


                                          By
                                               Albert N. Kennedy, OSB NO. 821429
                                               Timothy J. Conway, OSB No. 851752
                                               Michael W. Fletcher, OSB No. 010448
                                               Ava L. Schoen, OSB No. 044072
                                               Attorneys for Debtors
009684/00004/10288864v12




Page 4 of 4 - NOTICE OF MOTION TO APPROVE SALE OF ASSETS TO OPC OR
              HIGHER AND BETTER BIDDER AT AUCTION, AUCTION, BIDDING
              PROCEDURES, SALE HEARING, AND OBJECTION DEADLINES
                                  Tonkon Torp LLP
                                           888 SW Fifth Avenue, Suite 1600
                                               Portland, Oregon 97204
                                                    503-221-1440
                           Case 19-62584-pcm11          Doc 203              Filed 09/25/19
